          Case 1:20-mj-00239-ZMF Document 1-1 Filed 12/01/20 Page 1 of 1




                                     STATEMENT OF FACTS
        On November 30, 2020, at approximately 12:07 p.m., a subject, later identified as Edwin
Sanchez (SANCHEZ), entered the TD bank located at 2000 K Street, Northwest, Washington,
D.C. Upon entering the bank, SANCHEZ went up to the teller’s window to bank teller
#1/VICTIM. At that time, SANCHEZ then stated, “this is an armed robbery give me the money
and your wallet”. VICTIM replied: “I don’t have my wallet”. VICTIM then
stated SANCHEZ produced a knife which VICTIM described as silver in color knife with
unknown handle. VICTIM described the knife as a “butcher knife”. VICTIM further stated
SANCHEZ told her “give me the rest of the money do it fast”. VICTIM fearing for her safety then
complied with SANCHEZ’s demands, opened the cash registered and provided SANCHEZ with
$880 dollars. This information was later confirmed by TD Bank management to be the correct. As
SANCHEZ walked away; VICTIM fainted, falling to the floor and hitting her left side of the head;
later the VICTIM declined to be treated by medics.

        Another TD Bank employee observed the encountered and SANCHEZ’s actions and
activated the silent alarm. SANCHEZ then walked out of the bank as Metropolitan Police
Department (MPD) Officer Yenli Almanzar, Badge #5628 was arriving on scene. TD Bank
Employees meet MPD Officer Almanzar and pointed towards SANCHEZ advising “that’s the
guy”. MPD Officer Almanzar apprehended SANCHEZ outside of the TD Bank while SANCHEZ
admitted, "he just finished robbing the bank arm while arm with a knife." TD Bank employees
then confirmed to MPD Officer Almanzar that SANCHEZ was the person who robbed the bank.

       SANCHEZ was transported to 2D Metropolitan Police Station for booking and interview.
SANCHEZ waived his Miranda rights, consented to a DNA (Buccal Sample) and agreed to speak
with law enforcement. Interview took place in room #212 of the mentioned location, where
SANCHEZ admitted to MPD Detective Michael Milochik and Special Agent William Matos that
he robbed the TD Bank because it was easy money and he had done it before.



                                                 _________________________________
                                                 SPECIAL AGENT WILLIAM MATOS
                                                 DEPARTMENT OF HOMELAND SECURITY

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
1st day of December, 2020.
                                                                                2020.12.01
                                                                                13:39:54 -05'00'
                                                         ___________________________________
                                                         ZIA M. FARUQUI
                                                         U.S. MAGISTRATE JUDGE
